Exhibit 10.1

 

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

 

This EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is entered into
this                     day of                                 , 2006 (the
“Effective Date”),
between                                                        (“Executive”) and
SYMMETRICOM, INC. (the “Company”). This Agreement is intended to provide
Executive with the compensation and benefits described herein upon the
occurrence of specific events.

 

Certain capitalized terms used in this Agreement are defined below, in Article
5.

 

The Company and Executive hereby agree as follows:

 

ARTICLE 1

 

SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT

 

1.1          Position and Duties. Executive is currently employed by the Company
as                                              . Executive reports directly to
the Company’s Chief Executive Officer.

 

1.2          Restrictions. During [his/her] employment by the Company, Executive
agrees to the best of [his/her] ability and experience that [he/she] will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from [him/her]
as                                                 . During the term of
[his/her] employment, Executive further agrees that [he/she] will devote all of
[his/her] business time and attention to the business of the Company, the
Company will be entitled to all of the benefits and profits arising from or
incident to all such work, services and advice, Executive will not render
commercial or professional services of any nature to any person or organization,
whether or not for compensation, without the prior written consent of the Board
or its authorized designee, and Executive will not directly or indirectly engage
or participate in any business that is competitive in any manner with the
business of the Company. Nothing in this Agreement will prevent Executive from
accepting speaking or presentation engagements in exchange for honoraria or from
service on boards of charitable organizations or otherwise participating in
civic, charitable or fraternal organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.

 

1.3          Confidential Information and Invention Assignment Agreement.
Executive acknowledges that [he/she] has previously executed and delivered to an
officer of the Company the Company’s Confidentiality and Invention Assignment
Agreement (the “Confidentiality Agreement”) and that the Confidentiality
Agreement remains in full force and effect.

 

1.4          Confidentiality of Terms. Executive agrees to follow the Company’s
strict policy that except as mandated by applicable law employees must not
disclose, either directly or indirectly, any information, including any of the
terms of this Agreement, regarding salary, bonuses, or stock purchase or option
allocations to any person, including other employees of the Company; provided,
however, that Executive may discuss such terms with members of [his/her]
immediate family and any legal, tax or accounting specialists who provide
Executive with individual legal, tax or accounting advice, and Executive may
discuss such terms with other

 

--------------------------------------------------------------------------------


 

employees of the Company on a need to know basis if required to carry out
Executive’s duties, or at the request of the Board or any other superior officer
of the Company.

 

1.5          Consideration. The duties and obligations of the Company to
Executive under this Agreement shall be in consideration for Executive’s past
services to the Company, Executive’s continued employment with the Company, and
Executive’s execution of a release in accordance with Section 3.1.

 

1.6          Prior Agreement. This Agreement shall supersede any other agreement
relating to severance benefits in the event of Executive’s severance from
employment.

 

ARTICLE 2

SEVERANCE BENEFITS

 

2.1          Severance Benefits. A Covered Termination of Executive’s employment
prior to or more than twelve (12) months following the effective date of a
Change of Control entitles Executive to receive the benefits set forth in this
Section 2.1.

 

(a)           Base Salary and Bonus. The Company shall pay to Executive an
amount (the “Severance Amount”) equal to the sum of Base Salary plus the excess,
if any, of (i) Executive’s target annual bonus for the fiscal year during which
the Covered Termination occurs, with such bonus determined assuming that all of
the performance objectives for such fiscal year have been attained, over (ii)
any portion of Executive’s annual bonus for the fiscal year in which the Covered
Termination occurs that has been paid to Executive prior to the date of the
Covered Termination, prorated by the Severance Period. Such Severance Amount
shall be paid over the Severance Period commencing on the date of termination in
substantially equal installments in accordance with the Company’s regular
payroll practices and shall be subject to all required tax withholding.
Notwithstanding the foregoing, in the event that, as of the date of [his/her]
Covered Termination, the Executive is determined to be a “specified employee”
within the meaning of Section 409A of the Code, to the extent necessary to avoid
the imposition of additional tax liability on the Executive under Section 409A
of the Code a portion of the Severance Amount equal to the sum of Base Salary
plus target annual bonus for the year in which the Covered Termination occurs
pro-rated by six (6) months shall be paid on the six (6) month anniversary of
the Covered Termination, with the remaining Severance Amount, if any, payable in
equal monthly installments for the remainder of the Severance Period, all such
payments to be subject to all required tax withholding.

 

(b)           Health Benefits. Provided that Executive elects continued coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company shall pay the premiums of Executive’s group health
insurance coverage and Executive’s “Exec-U-Care” or similar secondary health
insurance coverage, including coverage for Executive’s eligible dependents,
until the earlier of the expiration of the Severance Period or the applicable
COBRA continuation period; provided, however, that the Company shall pay
premiums for Executive’s eligible dependents only for coverage for which those
eligible dependents were enrolled immediately prior to the Covered Termination;
provided, further, that Executive shall be solely responsible for all matters
relating to [his/her] continuation of coverage

 

2

--------------------------------------------------------------------------------


 

pursuant to COBRA, including, without limitation, the election of such coverage.
For the balance of the period that Executive is entitled to coverage under
federal COBRA law, if any, Executive shall be entitled to maintain such coverage
at Executive’s own expense.

 

2.2          Change of Control Severance Benefits. A Covered Termination of
Executive’s employment within twelve (12) months following the effective date of
a Change of Control entitles Executive to receive the benefits set forth in this
Section 2.2.

 

(a)           Base Salary. The Company shall pay to Executive an amount equal to
twelve (12) months’ Base Salary. Such severance amount shall be paid over a
period of twelve (12) months commencing on the date of termination in
substantially equal installments in accordance with the Company’s regular
payroll practices and shall be subject to all required tax withholding.
Notwithstanding the foregoing, in the event that, as of the date of [his/her]
Covered Termination, the Executive is determined to be a “specified employee”
within the meaning of Section 409A of the Code, to the extent necessary to avoid
the imposition of additional tax liability on the Executive under Section 409A
of the Code an amount equal to six (6) months Base Salary shall be paid on the
six (6) month anniversary of the Covered Termination, with an additional six (6)
months Base Salary payable in equal monthly installments during the period
beginning on the six (6) month anniversary of the Covered Termination and ending
on the twelve month anniversary thereof, all such payments to be subject to all
required tax withholding.

 

(b)           Bonus. The Company shall pay to Executive an amount equal to the
sum of (x) the excess, if any, of (i) Executive’s target annual bonus for the
fiscal year during which the Covered Termination occurs, with such bonus
determined assuming that all of the performance objectives for such fiscal year
have been attained, over (ii) any portion of Executive’s annual bonus for the
fiscal year in which the Covered Termination occurs that has been paid to
Executive prior to the date of the Covered Termination, prorated by the portion
of the fiscal year that the Executive was employed by the Company and (y)
Executive’s target annual bonus for the fiscal year during which the Covered
Termination occurs, with such bonus determined assuming that all of the
performance objectives for such fiscal year have been attained (i.e., Executive
shall be entitled to receive a prorated target bonus for the current year and an
additional year’s target bonus). Such severance amount shall be paid over a
period of twelve (12) months commencing on the date of termination in
substantially equal installments in accordance with the Company’s regular
payroll practices and shall be subject to all required tax withholding.
Notwithstanding the foregoing, in the event, as of the date of [his/her] Covered
Termination that the Executive is determined to be a “specified employee” within
the meaning of Section 409A of the Code, to the extent necessary to avoid the
imposition of additional tax liability on the Executive under Section 409A of
the Code an amount equal to one-half of the amount payable under this Section
2.2(b) shall be paid on the six (6) month anniversary of the Covered
Termination, with the remaining one-half of such amount payable in equal monthly
installments during the period beginning on the six (6) month anniversary of the
Covered Termination and ending on the twelve (12) month anniversary thereof, all
such payments to be subject to all required tax withholding.

 

(c)           Covered Termination Option Acceleration. In the event of a Covered
Termination of Executive’s employment within twelve (12) months following the
effective date of a Change of Control, the vesting and/or exercisability of one
hundred percent (100%) of

 

3

--------------------------------------------------------------------------------


 

Executive’s outstanding Stock Awards shall be automatically accelerated on the
date of termination.

 

(d)           Health Benefits. Provided that Executive elects continued coverage
under federal COBRA law, the Company shall pay the premiums of Executive’s group
health insurance coverage, including coverage for Executive’s eligible
dependents, until the earlier of the expiration of the twelve (12) month period
following the Covered Termination or the applicable COBRA continuation period;
provided, however, that the Company shall pay premiums for Executive’s eligible
dependents only for coverage for which those eligible dependents were enrolled
immediately prior to the Covered Termination; provided, further, that Executive
shall be solely responsible for all matters relating to [his/her] continuation
of coverage pursuant to federal COBRA law, including, without limitation, the
election of such coverage. For the balance of the period that Executive is
entitled to coverage under federal COBRA law, if any, Executive shall be
entitled to maintain such coverage at Executive’s own expense.

 

(e)           No Duplication of Benefits. The payments and benefits provided for
in this Section 2.2 shall only be payable in the event of a Covered Termination
of Executive’s employment within twelve (12) months following the effective date
of a Change of Control. In the event of a Covered Termination of Executive’s
employment prior to or more than twelve (12) months following a Change Control,
then Executive shall receive the payments and benefits described in Section 2.1
and shall not be eligible to receive any of the payments and benefits described
in this Section 2.2.

 

2.3          Other Terminations. If Executive’s employment is terminated by the
Company for Cause, by Executive other than pursuant to a Constructive
Termination or as a result of Executive’s death or disability, the Company shall
not have any other or further obligations to Executive under this Agreement
(including any financial obligations) except that Executive shall be entitled to
receive (a) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, and (b) all other amounts or benefits to
which Executive is entitled under any compensation, retirement or benefit plan
or practice of the Company at the time of termination in accordance with the
terms of such plans or practices, including, without limitation, any
continuation of benefits required by federal COBRA law or applicable law. The
foregoing shall be in addition to, and not in lieu of, any and all other rights
and remedies which may be available to the Company under the circumstances,
whether at law or in equity.

 

2.4          Mitigation. Except as otherwise specifically provided herein,
Executive shall not be required to mitigate damages or the amount of any payment
provided under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of
the Covered Termination.

 

2.5          Exclusive Remedy. Except as otherwise expressly required by law
(e.g., COBRA) or as specifically provided herein, all of Executive’s rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of Executive’s employment shall cease upon such
termination. In the event of a termination of

 

4

--------------------------------------------------------------------------------


 

Executive’s employment with the Company, Executive’s sole remedy shall be to
receive the payments and benefits described in this Agreement.

 

ARTICLE 3

LIMITATIONS AND CONDITIONS ON BENEFITS

 

3.1          Release Prior to Payment of Benefits. Upon the occurrence of a
Covered Termination of Executive’s employment, and prior to the payment of any
benefits under this Agreement on account of such Covered Termination, Executive
shall execute and not revoke a release (the “Release”) in the form attached
hereto and incorporated herein as Exhibit A or Exhibit B, as applicable. Such
Release shall specifically relate to all of Executive’s rights and claims in
existence at the time of such execution and shall confirm Executive’s
obligations under the Confidentiality Agreement. It is understood that, as
specified in the applicable Release, Executive has a certain number of calendar
days to consider whether to execute such Release, and Executive may revoke such
Release within seven (7) calendar days after execution. In the event Executive
does not execute such Release within the applicable period, or if Executive
revokes such Release within the subsequent seven (7) day period, no benefits
shall be payable under this Agreement.

 

3.2          Termination of Benefits. Benefits under this Agreement shall
terminate immediately if the Executive, at any time, violates any proprietary
information or confidentiality obligation to the Company, including, without
limitation, the Confidentiality Agreement.

 

ARTICLE 4

PARACHUTE PAYMENTS

 

4.1          Parachute Payment Cut-Back. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any Payment
under this Agreement would, when combined with all other Payments Executive
receives from the Company or any successor or parent or subsidiary thereof, but
for this Article 4, be considered an “excess parachute payment” under Section
280G of the Code, then such Payments shall be reduced (with cash payments being
reduced before Stock Award compensation) as would result in no portion of the
payments being considered “excess parachute payments” under Section 280G of the
Code.

 

4.2          Determinations. All determinations required to be made under this
Article 4, including whether and to what extent the Payments shall be reduced
and the assumptions to be utilized in arriving at such determination, shall be
made by the nationally recognized certified public accounting firm used by the
Company immediately prior to the Change of Control or, if such firm declines to
serve, such other nationally recognized certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”). The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive at such time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive. For
purposes of making the calculations required by this Article 4, the Accounting
Firm may make reasonable assumptions and approximations concerning

 

5

--------------------------------------------------------------------------------


 

applicable taxes and may rely on reasonable, good-faith interpretations
concerning the application of Sections 280G and 4999 of the Code.

 

ARTICLE 5

DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

5.1          “Base Salary” means Executive’s annual base salary as in effect
during the last regularly scheduled payroll period immediately preceding the
Covered Termination.

 

5.2          “Board” means the Board of Directors of the Company.

 

5.3          The Company shall have “Cause” to terminate the Executive’s
employment hereunder upon:

 

(a)           The Executive’s willful failure to substantially perform the
duties set forth in this Agreement (other than any such failure resulting from
the Executive’s Disability) which is not remedied within 30 days after receipt
of written notice from the Company specifying such failure;

 

(b)           The Executive’s willful failure to carry out, or comply with, in
any material respect any lawful and reasonable directive of the Board or the
appropriate individual to whom Executive reports not inconsistent with the terms
of this Agreement[, which is not remedied within 30 days after receipt of
written notice from the Company specifying such failure];

 

(c)           The Executive’s commission at any time of any act or omission that
results in, or that may reasonably be expected to result in, a conviction, plea
of no contest or imposition of unadjudicated probation for any felony or crime
involving moral turpitude;

 

(d)           The Executive’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities under this Agreement; or

 

(e)           The Executive’s commission at any time of any act of fraud,
embezzlement, misappropriation, material misconduct, or breach of fiduciary duty
against the Company (or any predecessor thereto or successor thereof).

 

5.4          “Change of Control” means and includes each of the following:

 

(a)           the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of securities entitled to vote
generally in the election of directors (“voting securities”) of the Company that
represent fifty

 

6

--------------------------------------------------------------------------------


 

percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities, other than:

 

(i)            an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or

 

(ii)           an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company;

 

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or

 

(b)           the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction.

 

5.5          “Code” means the Internal Revenue Code of 1986, as amended from
time to time and the Treasury Regulations thereunder.

 

5.6          “Company” means Symmetricom or, following a Change of Control, the
surviving entity resulting from such transaction, including the acquirer of
substantially all the Company’s assets.

 

5.7          “Constructive Termination” means that Executive voluntarily
terminates employment after any of the following are undertaken without
Executive’s express written consent:

 

7

--------------------------------------------------------------------------------


 

(a)           A material diminution in the nature or scope of the Executive’s
responsibilities, title, duties or authority;

 

(b)           Failure of the Company to make any material payment or provide any
material benefit under this Agreement; or

 

(c)           A relocation of Executive’s place of employment by more than
thirty (30) miles from such Executive’s place of employment on the Effective
Date;

 

provided, however, that notwithstanding the foregoing the Executive may not
resign [his/her] employment as a Constructive Termination unless:  (A) the
Executive provides the Company with at least 30 days prior written notice of
[his/her] intent to resign as a Constructive Termination (which notice is
provided not later than the 30th day following the occurrence of the event
constituting Constructive Termination) and (B) the Company has not remedied the
alleged violation(s) within the 30-day period. The termination of Executive’s
employment as a result of Executive’s death or disability will not be deemed to
be a Constructive Termination.

 

5.8          “Covered Termination” means an Involuntary Termination Without
Cause or a Constructive Termination.

 

5.9          “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

5.10        “Involuntary Termination Without Cause” means Executive’s dismissal
or discharge other than for Cause. The termination of Executive’s employment as
a result of Executive’s death or disability will not be deemed to be an
Involuntary Termination Without Cause.

 

5.11        A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

5.12        “Severance Period” shall be determined as follows:

 

(a)           If, as of the date of [his/her] Covered Termination, Executive has
been employed by the Company for less than one year, the Severance Period shall
be six (6) months;

 

(b)           If, as of the date of [his/her] Covered Termination, Executive has
been employed by the Company for one year or more, but less than three years,
the Severance Period shall be nine (9) months;

 

(c)           If, as of the date of [his/her] Covered Termination, Executive has
been employed by the Company for three years or more, the Severance Period shall
be twelve (12) months.

 

8

--------------------------------------------------------------------------------


 

5.13        “Stock Awards” means all stock options, restricted stock and such
other awards granted pursuant to the Company’s stock option and equity incentive
award plans or agreements and any shares of stock issued upon exercise thereof.

 

ARTICLE 6

 

GENERAL PROVISIONS

 

6.1          Employment Status. This Agreement does not constitute a contract of
employment or impose upon Executive any obligation to remain as an employee, or
impose on the Company any obligation (a) to retain Executive as an employee,
(b) to change the status of Executive as an at-will employee, or (c) to change
the Company’s policies regarding termination of employment.

 

6.2          Notices. Any notices provided hereunder must be in writing, and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by facsimile) or
the third day after mailing by first class mail to the Company at its primary
office location and to Executive at Executive’s address as listed in the
Company’s payroll records. Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company’s payroll records.

 

6.3          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

6.4          Waiver. If either party should waive any breach of any provisions
of this Agreement, [he/she] or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

6.5          Arbitration. Any dispute, claim or controversy based on, arising
out of or relating to Executive’s employment or this Agreement shall be settled
by final and binding arbitration in Santa Clara County, California, before a
single neutral arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction. Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.). If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, Executive and the Company agree that, to the
extent permitted by law, the arbitrator may, in [his/her] discretion, award
reasonable attorneys’ fees to the prevailing party. Other costs of the
arbitration, including the cost of any record or transcripts of the arbitration,
AAA’s administrative fees, the fee of the arbitrator, and all other fees and

 

9

--------------------------------------------------------------------------------


 

costs, shall be borne by the Company. This Section 6.5 is intended to be the
exclusive method for resolving any and all claims by the parties against each
other for payment of damages under this Agreement or relating to Executive’s
employment; provided, however, that neither this Agreement nor the submission to
arbitration shall limit the parties’ right to seek provisional relief,
including, without limitation, injunctive relief, in any court of competent
jurisdiction pursuant to California Code of Civil Procedure § 1281.8 or any
similar statute of an applicable jurisdiction. Seeking any such relief shall not
be deemed to be a waiver of such party’s right to compel arbitration. Both
Executive and the Company expressly waive their right to a jury trial. Pursuant
to California Civil Code Section 1717, each party warrants that it was
represented by counsel in the negotiation and execution of this Agreement,
including the attorneys’ fees provision herein.

 

6.6          Complete Agreement. This Agreement, including Exhibit A and
Exhibit B, constitutes the entire agreement between Executive and the Company
and is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter, wholly superseding all written and oral
agreements with respect to severance benefits to Executive in the event of
employment termination. It is entered into without reliance on any promise or
representation other than those expressly contained herein. Notwithstanding
anything herein to the contrary, this Agreement shall not supersede any
indemnification agreement between Executive and the Company.

 

6.7          Amendment or Termination of Agreement. This Agreement may be
changed or terminated only upon the mutual written consent of the Company and
Executive. The written consent of the Company to a change or termination of this
Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Board.

 

6.8          Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

6.9          Headings. The headings of the Articles and Sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

6.10        Successors and Assigns. This Agreement is intended to bind and inure
to the benefit of and be enforceable by Executive, and the Company, and any
surviving entity resulting from a Change of Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and administrators, without regard to whether or not
such person actively assumes any rights or duties hereunder; provided, however,
that Executive may not assign any duties hereunder and may not assign any rights
hereunder without the written consent of the Company, which consent shall not be
withheld unreasonably.

 

6.11        Choice of Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.

 

10

--------------------------------------------------------------------------------


 

6.12        Non-Publication. The parties mutually agree not to disclose publicly
the terms of this Agreement except to the extent that disclosure is mandated by
applicable law or regulation or to their respective advisors (e.g., attorneys,
accountants).

 

6.13        Construction of Agreement. In the event of a conflict between the
text of the Agreement and any summary, description or other information
regarding the Agreement, the text of the Agreement shall control.

 

6.14        Code Section 409A. This Agreement shall be interpreted, construed
and administered in a manner that satisfies the requirements of Sections 409A of
the Code, and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.

 

(Signature Page Follows)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

 

SYMMETRICOM, INC.

 

[EXECUTIVE]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Exhibit A:  Release (Individual Termination)

Exhibit B:  Release (Group Termination)

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE
(INDIVIDUAL TERMINATION)

 

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

 

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; statutory law; common law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to the Company’s
indemnification obligation pursuant to agreement or applicable law.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me.

 

 

[EXECUTIVE]

 

 

 

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE
(GROUP TERMINATION)

 

Certain capitalized terms used in this Release are defined in the Executive
Severance Benefits Agreement (the “Agreement”) which I have executed and of
which this Release is a part.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

 

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; statutory law; common law;
wrongful discharge; discrimination; fraud; defamation; emotional distress; and
breach of the implied covenant of good faith and fair dealing; provided,
however, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me pursuant to the Company’s
indemnification obligation pursuant to agreement or applicable law.

 

1

--------------------------------------------------------------------------------


 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that:  (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me; and (F) I have
received with this Release a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated.

 

 

[EXECUTIVE]

 

 

 

 

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------